DINOCO OIL, INC. 3260 N. Hayden Rd., Suite 210-332 Scottsdale, AZ 85251 January 2, 2015 VIA EDGAR Mr.H. Roger Schwall Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549-3628 Re: Dinoco Oil, Inc. Registration Statement on Form S-1 Filed September 15, 2014 File No. 333-198730 Dear Mr. Schwall This letter is a request by Dinoco Oil, Inc., to rescind its prior request to accelerate the effective date of our Registration Statement. Thank you. Sincerely, /s/ Dorothy Scaringe Dorothy Scaringe Chief Executive Officer Dinoco Oil, Inc.
